Petition for Writ of Mandamus Denied and Opinion filed October 17, 2002








Petition for Writ of Mandamus Denied and Opinion filed
October 17, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01019-CV
____________
 
IN RE YAMIN MOTORCYCLES OF AUSTIN, L. L. C., YAMIN
MOTORCYCLES OF HOUSTON, L. L. C., STEPHEN M. YAMIN, SR., AND STEPHEN M. YAMIN,
JR., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On October 2, 2002, relators filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002); see
also Tex. R. App. P. 52.  In the petition, relators sought relief from
a trial court order entered September 30, 2002. 
On October 15, 2002, the real party in interest, Transamerica Commercial
Finance Corporation, filed an unopposed motion in which it states the mandamus
should be denied as moot.  According to
Transamerica, the parties submitted to the trial court an unopposed motion to
withdraw the order of September 30, 2002. 
The trial court granted the motion and on October 15, 2002, entered an
order vacating its previous order, i.e., the order assailed by relators in
their petition for writ of mandamus.  A
copy of the trial court=s October 15, 2002, order is attached to Transamerica=s motion.  




Based on the representations in the unopposed motion filed by
Transamerica, this Court:  (1) withdraws
our order of October 2, 2002, which stayed the trial court=s order signed September 30, 2002, in
trial court cause number 02-17785A, styled Transamerica Commercial Finance
Corporation v. Yamin Motorcycles of Austin, L.L.C., Yamin Motorcycles of
Houston, L.L.C., Yamin Motorcycles, Inc., Stephen M. Yamin, Sr., and Stephen M.
Yamin, Jr. ; and (2) denies the petition for writ of mandamus as moot.  
 
 
PER CURIAM
 
 
Petition Denied
and Opinion filed October 17, 2002.
Panel consists of
Justices Yates, Anderson, and Frost. 
Do Not Publish ‑ Tex. R. App. P. 47.3(b).